Case: 15-14431       Date Filed: 04/20/2017       Page: 1 of 2


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                No. 15-14431 & 16-12339
                               ________________________

                         D.C. Docket No. 1:11-cv-00436-LMM



BART FANELLI,

                                                                           Plaintiff-Appellee,


                                            versus

BMC SOFTWARE, INC.,
a Delaware corporation,

                                                                       Defendant-Appellant.

                               ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (April 20, 2017)

Before WILSON, and JULIE CARNES Circuit Judges, and TREADWELL, *
District Judge

*
  Honorable Marc T. Treadwell, United States District Judge, for the Middle District of Georgia,
sitting by designation.
              Case: 15-14431     Date Filed: 04/20/2017   Page: 2 of 2




PER CURIAM:

      We have considered all of BMC’s specifications of error. We have reviewed

the following under an abuse of discretion standard:


      1. Whether the district court erred in allowing the jury to find that BMC
         owed a duty to Fanelli?

      2. Whether the district court erred in allowing the jury to find that BMC
         was the proximate cause of harm to Fanelli?

      3. Whether the district court erred by not setting aside the award for
         damages to reputation?

      4. Whether the district court erred by excluding evidence as to Fanelli’s
         post-BMC earnings?

      5. Whether the district court erred in declining to overrule the jury’s
         finding that BMC acted in bad faith under O.C.G.A. § 13-6-11?

      6. Whether the district court erred in granting Fanelli’s motion for
         attorney’s fees and costs pursuant to O.C.G.A. § 9-11-68?

We have reviewed de novo the following specification of error:


      7. Whether the district court erred in denying BMC’s Motion for Judgment
         as a Matter of Law on Fanelli’s claim for fraudulent nondisclosure?


      After careful review of the briefs and the record, and having the benefit of

oral argument, we find no reversible error. The decision of the district court is


      AFFIRMED.


                                          2